***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
TOWN OF NEWTOWN ET AL. v. SCOTT OSTROSKY
              (AC 40975)
                DiPentima, C. J., and Bright and Beach, Js.

                                   Syllabus

The defendant appealed to this court from the judgment of the trial court
    denying his motion to dismiss the action and to open and vacate the
    court’s prior judgment that had been rendered in favor of the plaintiff
    town and several of its agencies and employees. The defendant owned
    property that was located in the plaintiff town and an adjacent town. The
    plaintiffs commenced the underlying action seeking, inter alia, injunctive
    relief compelling the defendant to comply with two cease and desist
    orders, which alleged violations of zoning and inland wetlands regula-
    tions. The present action was consolidated with a similar action brought
    by the adjacent town and several of its agencies and employees. In July,
    2014, the court held an evidentiary hearing on the merits of the action,
    but neither the defendant nor anyone on his behalf appeared at that
    hearing. In August, 2014, the court rendered judgment in favor of the
    plaintiffs. The defendant was served with notice of the judgment in
    September, 2014, but he did not appeal from that judgment, nor did he
    move to open the judgment. In February, 2015, the defendant and his
    attorney were present in court during a hearing on a motion for contempt
    filed by the plaintiffs, which the court granted, awarding damages to
    the plaintiffs. A hearing seeking supplemental damages for violation of
    the injunction was held in May, 2016, and the defendant was present
    and filed an appearance. The court awarded damages, attorney’s fees
    and costs to the plaintiffs. In December, 2016, the defendant filed a
    motion to open and vacate the judgment and to dismiss the present
    action, which the court denied, concluding that it was too late to open
    the judgment. On appeal, the defendant, recognizing that the motion to
    open was filed more than four months after the judgment had been
    rendered, claimed that exceptions to the four month limit established
    by statute (§ 52-212a) and the applicable rule of practice (§ 17-4)
    applied. Held:
1. The defendant could not prevail on his claim that the trial court lacked
    subject matter jurisdiction to determine municipal boundaries and that
    his motion to dismiss, therefore, should have been granted because the
    court’s judgment necessarily determined a boundary line; although the
    Superior Court does not have the authority to establish municipal bound-
    aries, in reaching its decision, the court did not establish a town boundary
    but, instead, adjudicated the case using the municipal boundary that
    both towns recognized and did not dispute.
2. The defendant’s claim that the trial court erred in denying his motion to
    open because he had not received notice of, and did not have an opportu-
    nity to be heard at, the July, 2014 hearing was unavailing, as the defendant
    was well aware of the proceedings, which had occurred over a number
    of years; even if the defendant did not receive notice of the July, 2014
    hearing or have the opportunity to participate in that hearing, and, thus,
    the trial court’s power to entertain a motion to open on that basis was
    not limited by the four month rule, the court nevertheless did not abuse
    its discretion in denying the motion to open the judgment, as various
    cease and desist orders and copies of court orders, subpoenas and
    notices had been served on the defendant, who was timely served with
    the August, 2014 judgment and participated in two contempt hearings,
    including the February, 2015 contempt hearing, the predicates of which
    were the injunctive orders now under collateral attack, but he waited
    over two years before he moved to open the judgment.
3. The defendant could not prevail on his claim that, because a court has
    continuing jurisdiction to enforce and to modify its injunctive orders,
    the August, 2014 judgment was not subject to the four month rule and
    could validly be revisited at any time; although a court has continuing
    jurisdiction to enforce or to modify its injunctive orders in appropriate
    circumstances, a court is not obligated to grant every motion requesting
    such relief, and the trial court in the present case did not find that it
   lacked the power to open the judgment but, instead, exercised its discre-
   tion to deny the defendant’s motion to open, which sought to void the
   injunction ab initio, concluding that there must be an end to litigation
   at some point.
          Argued January 7—officially released July 30, 2019

                           Procedural History

   Action, in the first case, for, inter alia, a temporary
and permanent injunction requiring the defendant to
comply with certain cease and desist orders, and for
other relief, brought to the Superior Court in the judicial
district of Danbury and transferred to the judicial dis-
trict of Fairfield, and action, in the second case, for,
inter alia, a temporary and permanent injunction requir-
ing the defendant to comply with certain cease and
desist orders, and for other relief, brought to the Supe-
rior Court in the judicial district of Fairfield, where the
cases were consolidated and tried to the court, Hon.
Richard P. Gilardi, judge trial referee; judgment for
the plaintiffs in the first case; thereafter, the court
granted the motion for contempt filed by the plaintiffs
in both cases and awarded damages to the plaintiffs in
the first case; subsequently, the court awarded dam-
ages, attorney’s fees and costs to the plaintiffs in the
first case; thereafter, the court, Radcliffe, J., denied the
motion to open and vacate the judgment and to dismiss
filed by the defendant in the first case, and the defendant
in the first case appealed to this court. Affirmed.
  Robert M. Fleischer, for the appellant (defendant in
the first case).
  Barbara M. Schellenberg, with whom was Jason A.
Buchsbaum, for the appellees (plaintiffs in the first
case).
                          Opinion

   BEACH, J. The defendant, Scott Ostrosky, appeals
from the judgment of the trial court denying his motion
to dismiss the action and to open and vacate the court’s
prior judgment that had been rendered in favor of the
plaintiffs, the town of Newtown and several of its agen-
cies and employees.1 On appeal, the defendant claims
that (1) the court lacked subject matter jurisdiction to
adjudicate the plaintiffs’ claims, (2) he was deprived of
his due process right to notice and the opportunity to
be heard on the merits of his case, and (3) the court
had continuing jurisdiction to enforce and to modify
its injunctive orders even if the motion to open and to
vacate judgments was untimely. We affirm the judgment
of the trial court.
   The record reveals the following facts and procedural
history. This case arises out of efforts by the plaintiffs
to enforce cease and desist orders relating to activity
on the defendant’s property. The defendant’s property
comprises 21.9 acres of land, of which 5.5 acres are
located in Newtown. The majority of the defendant’s
property is located in the town of Monroe.2 On August
13, 2013, Steve Maguire, the plaintiff land use enforce-
ment officer for the town of Newtown, issued two cease
and desist orders, which were served on the defendant
on August 21, 2013. One order cited several conditions
that allegedly violated zoning regulations, including the
presence of unregistered vehicles, commercial vehicles,
inoperable vehicles, waste, abandoned material, and
junk accumulation. The order required the defendant
to take corrective action within thirty days to avoid
fines or legal actions. The second order noted violations
of inland wetlands regulations, including ‘‘clearing, fill-
ing, deposition, and removal of material within the regu-
lated wetland area.’’ Failure to ‘‘cease and desist all
activities’’ bore potential fines and penalties of up to
$1000 per day. (Emphasis omitted.)
   In December, 2013, the plaintiffs initiated the underly-
ing action, seeking, inter alia, injunctive relief compel-
ling the defendant to comply with the cease and desist
orders and to submit an application to the Inland Wet-
lands Commission of the Town of Newtown to remedi-
ate affected areas. The complaint also sought civil fines,
penalties, and attorney’s fees. The defendant was served
with this summons and complaint on January 13, 2014,
by a state marshal.
  On February 7, 2014, Attorney Thomas Murtha3 filed
an appearance on behalf of the defendant. The plaintiffs
moved pursuant to Practice Book § 9-5 to consolidate
the action with a similar action brought by the town of
Monroe and several of its agencies and employees.
See Monroe v. Ostrosky, Superior Court, judicial district
of Fairfield, Docket No. CV-XX-XXXXXXX-S. After the
cases were consolidated, Murtha moved to withdraw
his appearance on the ground of a conflict of interest
with the town of Monroe. A hearing on the motion to
withdraw was scheduled for June 23, 2014. An order
included in the notice of hearing required that ‘‘[p]ursu-
ant to Practice Book § 3-10, notice must be ‘given to
attorneys of record’ and your client(s) must be ‘served
with the motion.’ ’’ There is no indication in the record
that Murtha notified the defendant of his intention to
withdraw. At the hearing on the motion to withdraw,
Attorney Peter Karayiannis from Murtha’s law office
appeared on behalf of the defendant. The following
colloquy occurred before the court, Bellis, J.:
  ‘‘The Court: Is [the defendant] present?
  ‘‘[Attorney] Karayiannis: He’s not, Your Honor.
  ‘‘The Court: And do you have the proof of service?
  ‘‘[Attorney] Karayiannis: We haven’t gotten the green
card back, but he’s aware of the conflict, and he’s been
advised to retain new counsel.
  ‘‘The Court: So—and can you represent that he’s
received a copy of the motion?
  ‘‘[Attorney] Karayiannis: I don’t know if he’s—I
haven’t spoken to him about that, so I wouldn’t want
to—
  ‘‘The Court: Does he know—can you represent that
he knows it’s down today?
  ‘‘[Attorney] Karayiannis: I don’t know if [Attorney]
Murtha spoke to him about that. If you would like, I
can try to place a call. I know Attorney Murtha [is] in
court too.
  ‘‘The Court: Right. Do you know if he has an objection
to it?
  ‘‘[Attorney] Karayiannis: I do not—I do not believe
he has an objection to it, no, Your Honor.
  ‘‘The Court: All right.
  ‘‘[Attorney] Karayiannis: We’re kind of stuck with it.
I mean, if there’s a conflict—
  ‘‘The Court: No, I understand that. I just—I just want
to make sure he is not blindsided, that’s all. And since
the motion was just—you know, we put it on—
  ‘‘[Attorney] Karayiannis: Understood.
  ‘‘The Court: —for today. I mean, I’m—I don’t know
that it’s going to make much of a difference anyway,
but I’ll grant it based on the representation that he
consents to the motion being granted. . . . But coun-
sel, since I granted this without [the defendant] here
and without knowing for sure that he received a copy
of the motion, what I’m going to do is, I’m going to
require your office to send correspondence to [the
defendant], giving him the new hearing date—
  ‘‘[Attorney] Karayiannis: Okay.
   ‘‘The Court: —for both cases, and carbon copy that
letter. I mean, it’s just going to be one line, the new
hearing—you know.
  ‘‘[Attorney] Karayiannis: Do you want me to send him
a copy of the order as well or—today’s order or—
  ‘‘The Court: You probably should—
  ‘‘[Attorney] Karayiannis: Okay.
  ‘‘The Court: —tell him that you’ve withdrawn, here’s
the new hearing, and then [carbon copy] counsel on it.
  ‘‘[Attorney] Karayiannis: Okay, Your Honor.
  ‘‘The Court: I don’t want to see a copy. I just want
to make sure that we don’t pick a hearing date, he
doesn’t show up and we go forward. This way I’ll know
that he has [a] hearing—maybe you should ask—get a
green card back on it too, just in case.
  ‘‘[Attorney] Karayiannis: Okay.’’4
   On July 23, 2014, the court, Hon. Richard P. Gilardi,
judge trial referee, held an evidentiary hearing on the
merits of the action. Neither the defendant nor anyone
on his behalf appeared at the hearing, which was
attended by attorneys for both towns. The plaintiffs’
counsel apprised the court that Murtha had withdrawn
from the case. The attorney for the town of Monroe
informed Judge Gilardi that Judge Bellis had granted
the motion to withdraw and had ‘‘instructed [Murtha’s
law office] to send a letter to [the defendant], notifying
him of the fact that [it was] no longer in the case on
his behalf and giving him the date and time [of the new
hearing].’’ The attorney further explained that ‘‘[Mur-
tha’s law office] confirmed [that] morning to [him] on
the phone . . . that [it] did, indeed, send a letter to
[the defendant], notifying him of the fact that the matter
was going forward and [that Murtha’s law office] no
longer represented him.’’ The hearing proceeded with-
out the presence of the defendant or an attorney on
his behalf.
   At the hearing, Maguire testified about the defen-
dant’s violations of Newtown’s wetlands and zoning
regulations.5 On August 5, 2014, the court issued a mem-
orandum of decision, finding in favor of the plaintiffs.
Relying on the evidence presented by the plaintiffs, the
court ordered the defendant to comply with Newtown’s
inland wetlands and zoning regulations by September
17, 2014, and it required the defendant to allow zoning
enforcement officers from the towns of Newtown and
Monroe on the property for inspection on that date.
Failure to comply would result in a fine of $100 per day
until the defendant complied with the court’s orders. The
defendant was served with notice of the judgment on
September 5, 2014, by a state marshal. The defendant
did not appeal from the court’s August 5, 2014 judgment,
nor did he move to open the judgment.6
   In January, 2015, the plaintiffs filed a ‘‘Joint Motion
for Contempt,’’ seeking, inter alia, a monetary judgment
for the fines resulting from the defendant’s failure to
comply with the court’s order. The motion alleged that
the defendant had prevented access to his property
for inspection on September 17, 2014. The plaintiffs’
counsel certified that a copy of the motion had been
mailed to the defendant. On February 15, 2015, the
defendant was served by a state marshal with a sub-
poena to appear at a contempt hearing scheduled for
February 25, 2015. The defendant was present at the
hearing with an attorney, Richard Grabowski.7 Grabow-
ski confirmed that the defendant had received the
injunctive orders issued in August, 2014. The plaintiffs
maintained that (1) they had not been permitted on the
property to inspect it, (2) inspection of the defendant’s
property from adjacent properties showed that the
orders had not been complied with, (3) items ordered
to have been removed from the property had not been
removed, and (4) the defendant had not filed an applica-
tion with the wetlands agency. The following collo-
quy occurred:
  ‘‘[Attorney] Graboswki: [B]ack in August, [2014],
when the hearing took place, when Your Honor found
in the plaintiffs’ favor, my client was not notified that
the hearing was going forward. He has since retained
an attorney to place a motion to stay the judgment and
to open it and give him a chance to have his day in
court, so that he could present evidence as to why he’s
not out of compliance with the zoning ordinances and
that nothing on the property is in violation, and he just
hasn’t had the opportunity to do that as of yet. And
that’s what we would be looking for. That’s what I’m
going to be moving for once I get involved with the case.
  ‘‘The Court: When was the order entered?
  ‘‘[The Plaintiffs’ Counsel]: Your Honor, the order was
entered on August 4, [2014], I believe. . . . And also,
Your Honor, first off, I believe they were notified of the
hearing. But, regardless, we actually served the order
by state marshal on the defendant in August of 2014.
This is six months later. Nobody in the Newtown case
has ever filed an appearance or filed any motions to
open judgments or anything. So, [the defendant has]
been on notice for some time.
   ‘‘The Court: Well, let’s just cut to the quick. I issued
an order in August, [2014]. I want some evidence that
it hasn’t been complied with. So, if you want to put on
a witness.’’
   The plaintiffs then presented evidence. Maguire testi-
fied that he went to the defendant’s property on Septem-
ber 17, 2014, to inspect the premises. He could not gain
access to the property for inspection because a steel
gate was closed, chained and padlocked. He testified
that the defendant had not submitted an application
to the Inland Wetlands Commission of the Town of
Newtown in accordance with the court’s orders, and
inspection of the defendant’s property from adjacent
properties had revealed that the defendant had not
removed from his property the items detailed in the
court’s prior order. The plaintiffs submitted as exhibits
photographs of the defendant’s property showing bro-
ken down cars, unregistered vehicles, various types of
heavy equipment, and other debris located on the lot.
The defendant’s cross-examination of Maguire revealed
that he had not attempted to contact the defendant
when he could not enter the property, and that the local
police department advised him not to attempt to enter
the property.
   The court found the defendant in contempt of court
and ordered, again, that the defendant comply with the
prior orders. The court also ordered ‘‘that [a] monetary
judgment be entered against the defendant in the
amount of $20,500 per municipality, totaling $41,000,
representing the $100 per day fine due to both munici-
palities pursuant to the orders of the court . . . from
August [5], 2014 . . . [and that] the [plaintiffs were]
entitled to attorney’s fees, but the defendant [was] enti-
tled to a hearing on the matter . . . [and] that the prop-
erty . . . be accessible to zoning enforcement offi-
cers.’’ On March 11, 2015, the defendant was served
with a copy of judgment liens, which had been filed in
the land records after the defendant had not satisfied
the judgment. The defendant appealed from the court’s
judgment granting the motion for contempt on March
16, 2015. That appeal was dismissed on December 22,
2015, because the defendant had not filed his brief.
  On September 1, 2015, Grabowski filed a motion to
withdraw his appearance due to a ‘‘breakdown in com-
munication.’’ The defendant was served by a state mar-
shal with notice of this motion on September 10, 2015.
The court, Bellis, J., granted Grabowski’s motion to
withdraw on September 21, 2015.
  On May 12, 2016, Judge Gilardi held a hearing,
resulting in a second supplemental judgment and an
award of attorney’s fees. The defendant was present
but not represented by counsel at this hearing. The
following colloquy occurred:
  ‘‘[The Defendant]: I only got—a marshal brought me
a notice a week and a half ago, and I’m completely
taken aback and had no chance to respond to any of
this or react to it. . . .
  ‘‘The Court: Wait a minute, wait a minute. This thing’s
been kicking around since 2013; you couldn’t have been
that oblivious as to what’s going on.
  ‘‘[The Defendant]: I wasn’t aware of the status of the
case because, like I said, I was just given a marshal
paper a week and a half ago.
  ‘‘[The Plaintiffs’ Counsel]: Your Honor, you may recall
that [the defendant] was present on February 25, 2015,
and did testify at the—
  ‘‘The Court: Right.
   ‘‘[The Plaintiffs’ Counsel]: —contempt hearing and
was represented by counsel, and it was at that hearing
that the court entered a supplemental judgment for
[$]20,500 and indicated that [it] would schedule another
date to talk about the attorney’s fees. So [the defendant]
was aware of that.
  ‘‘The only reason why we’re here today instead of a
year ago was because [the defendant] filed an appeal,
which delayed things. [He] never pursued it; it took us
a while to get that dismissed.
  ‘‘The Court: Okay. I think counsel withdrew, right?
  ‘‘[The Plaintiffs’ Counsel]: Yeah.
  ‘‘[The Defendant]: Yeah, I no longer have that attorney
and that’s why there’s the confusion.
  ‘‘The Court: Okay.
   ‘‘[Counsel for the Town of Monroe]: . . . You’ll
notice in my affidavit in support of my attorney’s fees
that [the defendant] has had legal representation in this
matter since 2002. At that time, he was represented by
Attorney . . . Murtha. Part of the delay between when
this matter started and when the hearing was presented
in front of Your Honor in August of [2014] was Attorney
Murtha withdrawing his appearance in this matter.
  ‘‘We then came in February of 2015 and, on that
day, Attorney . . . Grabowski came on behalf of [the
defendant] and took part in the hearing in front of Your
Honor, at that point. So, for [the defendant] to say that
he’s confused and he doesn’t know what’s going on in
this matter, I’m sorry, but that’s totally illogical and
unreasonable. . . .
  ‘‘[The Defendant]: I strongly disagree because I have
not had any dealings with [Attorney] Grabowski in
months, and I am not aware of this court case up until
about a week and a half ago. And I’m asking for two
weeks just to find an attorney, so I can further go for-
ward with this to sort this out. I have no problem with
that; not denying anything else other than the fact that
at this day and age, I do not have an attorney. I’d be
more than happy to get one because I’ve only had a
week and a half. . . .
  ‘‘The Court: Well, what—these are—these are the
fees that have been incurred up until now, so it doesn’t
have anything to do with what’s going to happen in the
future. But if you want the charges to stop, you can
do so.
  ‘‘[The Defendant]: Well, I need to just get an attorney,
that’s all I’m asking for.
  ‘‘The Court: I’m not saying—I said you can do so.
  ‘‘[The Defendant]: I mean, I’m here.
  ‘‘The Court: No, that’s not it. There was a cease and
desist with a whole list of things and you ignored all
of them.
  ‘‘[The Defendant]: I disagree with that.
  ‘‘The Court: Including—wait a minute.
   ‘‘[The Defendant]: But I also live at my property, so
I’m not clear what a cease and desist is. I’m supposed
to stay locked in my bedroom to honor it? I’m not really
quite sure, but I do live there, I do have a farm, I do
have animals and I have to take care of them, and I
don’t do much else to my property other than that.
  ‘‘The Court: Okay. Anything else?
   ‘‘[The Plaintiffs’ Counsel]: No, [Your] Honor. We’re
just—we’re requesting an award of attorney’s fees, and
we’re also requesting a supplemental judgment, just so
we can quantify the number of the fines from February
25, [2015], to today. That number, as I calculate . . .
is 443 days. So, we’re requesting an additional $44,300
judgment for each town on top of the [$]20,500 the
court already ordered.’’
   On May 12, 2016, the court [rendered] a supplemen-
tal judgment against the defendant in the amount of
$64,800, plus attorney’s fees and costs of $29,618.63,
for a total of $94,418.63. Another judgment lien was
served on the defendant on May 31, 2016.
   On December 12, 2016, Attorney Robert Fleischer
filed an appearance in the present case on behalf of
the defendant. On the same day,8 the defendant filed a
motion to open and vacate the judgments in the actions
brought by both towns pursuant to General Statutes
§ 52-212a9 and Practice Book § 17-4,10 and, additionally,
to dismiss the present action.11
   The defendant offered several rationales in support
of his motion. First, he argued, as to the actions brought
by both towns, that his due process rights had been
violated because he had not received notice of the July
23, 2014 hearing, from which the original injunction
arose. He also sought an order to open the supplemental
judgments of February 25, 2015, and May 12, 2016, as
the judgments were predicated on the injunctions aris-
ing from the July 23, 2014 hearing.
  The defendant next claimed that the court lacked
subject matter jurisdiction to adjudicate the merits of
the action brought by the plaintiffs, and that the case
should, therefore, be dismissed. He asserted that the
boundary line between Newtown and Monroe had not
been lawfully established, that the judgment in favor
of Newtown depended on a finding that the land on
which violations were found was located in Newtown,
and that the court lacked jurisdiction ‘‘to fix or change
any existing town line boundary.’’ He, thus, requested
the court to open all judgments and to dismiss the case
brought by Newtown.
   On October 2, 2017, the court, Radcliffe, J., heard
argument regarding the defendant’s motion to open the
judgment and to dismiss and, thereafter, denied the
defendant’s motion in its entirety. It concluded that it
was too late to open the judgment. The court further
stated ‘‘that the defendant had notice, according to all
of the information which the court has reviewed
throughout the proceedings, and, therefore, there is no
basis for [the court to open] the judgment this long
after the [rendering] of judgment by Judge Gilardi
. . . .’’ The court concluded by noting that the ‘‘judg-
ment was properly [rendered] to begin with, and there
must be an end to litigation at some point, and this
[was] the point in this case.’’ This appeal from the denial
of the motion to open followed.
   Recognizing that the motion to open was filed far
later than four months after any of the judgments in
question had been rendered,12 the defendant argues,
with respect to the motion to open, that two exceptions
to the four month limit established by § 52-212a and
Practice Book § 17-4 apply. He claims that the court
lacked subject matter jurisdiction to grant the injunctive
orders because a finding in favor of the plaintiffs
required a finding as to the location of the boundary
lines between the towns of Newtown and Monroe, and
the court lacked the jurisdictional ability to determine
municipal boundaries. He further claims that the August
5, 2014 judgment was rendered in violation of his due
process rights to notice and an opportunity to be heard.
He finally suggests that the four month rule does not
apply, in any event, because the court has continuing
jurisdiction over its injunctive orders. We disagree with
all of his claims and affirm the judgment.
                             I
   The defendant first argues that the court lacked sub-
ject matter jurisdiction to determine municipal bound-
aries and his motion to dismiss, therefore, should have
been granted because the court’s judgment of August
5, 2014, necessarily, in his view, determined a boundary
line. He primarily relies on Romanowski v. Foley, 10
Conn. App. 80, 521 A.2d 601, cert. denied, 204 Conn.
803, 525 A.2d 1352 (1987), for the proposition that the
power to establish town boundary lines lies in the legis-
lature, and the legislature has delegated that power
to the municipalities themselves by virtue of General
Statutes §§ 7-113 and 7-115. We agree with the general
proposition that the Superior Court does not have the
authority to establish municipal boundaries, but the
proposition does not help the defendant in the circum-
stances of the present case because the court did not
establish a municipal boundary.
   In Romanowski, this court addressed the issue of
whether the trial court had subject matter jurisdiction
to determine the correct location of a town boundary
line. Id., 80–81. In reaching the conclusion that there
was ‘‘neither constitutional nor statutory authority for
the court to determine or alter town boundary lines’’;
id., 85; this court observed that ‘‘[p]ursuant to constitu-
tional authority, the legislature has delegated authority
for establishing such boundaries to the towns, cities
and boroughs themselves. [Section] 7-113 directs towns
to mark their boundaries. [Section] 7-115 provides for
a procedure in the event that adjoining towns dispute
the boundary. When two towns disagree as to the place
of the division line between their respective communi-
ties, the [S]uperior [C]ourt, upon application of either,
shall appoint a committee of three to fix such disputed
line and establish it by suitable monuments and report
their doings to said court. When such report has been
accepted by said court . . . the line so fixed and estab-
lished shall thereafter be the true division line between
them . . . . The court’s only function under this stat-
ute is to appoint a committee and accept the report
which fixes the disputed line.’’ (Citation omitted;
emphasis added; internal quotation marks omitted.)
Id., 84.
   The plaintiff in Romanowski owned land in the town
of Marlborough. Id., 81. The deed to his property
described the eastern boundary as the Hebron-Marlbor-
ough town line. Id. The individual defendants owned
abutting property, the western boundary of which was
the town line. Id. The plaintiff claimed that the correct
boundary line was established by the legislature in 1803
and was described in a survey recorded in the Hebron
land records in 1804. Id. The plaintiff argued that the
established line was altered by a 1981 map which was
filed and recorded in the Hebron land records and was
accepted by the town of Marlborough. Id. The plaintiff
argued that moving the boundary line caused him to
lose land to his Hebron abutters, and he requested the
court to quiet title to his land and to order the towns
to correct the boundary line so that it conformed to
the 1804 survey. Id., 81–82.
   The trial court denied relief, holding on the merits
that the plaintiff had failed to sustain his burden of
proof. Id., 82–83. This court agreed with the result but
reversed the judgment and ordered that the case be
dismissed because the trial court had lacked subject
matter jurisdiction over the action, ‘‘since the plaintiff
sought to have [the trial court] determine the placement
of a town boundary line, a matter reserved to the legisla-
ture, or to the towns themselves pursuant to proper
statutory procedures.’’ Id., 85.
  Application of the principles expressed in Romanow-
ski defeats the propositions advanced by the defendant.
In the present case, the trial court found that there was
no disagreement between the towns of Newtown and
Monroe as to the location of the town line. The defen-
dant acknowledged in his brief that the towns agreed
to the location of the line, at least ‘‘informally.’’13 Pursu-
ant to Romanowski, then, the trial court had no power
to change the line in order to accommodate the claims
of the defendant.14 In the present case, as in Romanow-
ski, the towns themselves had no disagreement as to
the location of the boundary. In reaching its decision,
the court did not establish a town boundary but only
adjudicated the case using the municipal boundary that
the towns recognized. The court did not err in so doing,
and the court properly denied the defendant’s motion
to dismiss for lack of subject matter jurisdiction.
                              II
   The defendant’s second claim is that the court erred
in denying his motion to open because he had not
received notice of, and did not have an opportunity to
be heard at, the July 23, 2014 hearing. ‘‘The principles
that govern motions to open or set aside a civil judgment
are well established. Within four months of the date
of the original judgment, Practice Book [§ 17-4] vests
discretion in the trial court to determine whether there
is a good and compelling reason for its modification or
vacation. . . . The exercise of equitable authority is
vested in the discretion of the trial court . . . to grant
or to deny a motion to open a judgment. The only
issue on appeal is whether the trial court has acted
unreasonably and in clear abuse of its discretion. . . .
In determining whether the trial court abused its discre-
tion, this court must make every reasonable presump-
tion in favor of its action.’’ (Internal quotation marks
omitted.) CUDA & Associates, LLC v. Smith, 144 Conn.
App. 763, 765–66, 73 A.3d 848 (2013), citing Chapman
Lumber, Inc. v. Tager, 288 Conn. 69, 94–95, 952 A.2d
1 (2008). Additionally, ‘‘[t]he modern law of civil proce-
dure suggests that even litigation about subject matter
jurisdiction should take into account the importance
of the principle of the finality of judgments, particularly
when the parties have had a full opportunity originally
to contest the jurisdiction of the adjudicatory tribunal.’’
(Internal quotation marks omitted.) CUDA & Associ-
ates, LLC v. Smith, supra, 766, citing Upjohn Co. v.
Zoning Board of Appeals, 224 Conn. 96, 103–104, 616
A.2d 793 (1992).
  As stated previously in this opinion, Murtha withdrew
his appearance prior to the July 23, 2014 hearing, and
the defendant has asserted that he was not advised of
the withdrawal, of the necessity that he or a new attor-
ney file an appearance, or of the date of the hearing.
In the course of denying the motion to open, the court
stated that it made ‘‘a finding that neither motion [to
open]15 was filed in a timely fashion, that there must
be an end to litigation, that the defendant had notice,
according to all of the information which the court has
reviewed throughout the proceedings . . . .’’ (Foot-
note added.) The parties apparently have proceeded on
the assumption that the defendant likely did not receive
actual prior notice of the July 23, 2014 hearing.16 We
assume for the purpose of this discussion, then, that
because of his attorney’s withdrawal and apparent fail-
ure to follow the prescribed procedure of notifying the
client,17 the defendant did not receive notice of the July
23, 2014 hearing. In the unusual circumstances of this
case, we hold that the court, nonetheless, did not abuse
its discretion in denying the motion to open.
   It is not disputed that the defendant did receive actual
notice of the injunction on multiple occasions. He was
served with a copy of the memorandum of decision
on September 5, 2014, and the defendant stated in a
subsequent pleading that he received a copy of the
injunction on September 10, 2014. The defendant could
have, but did not, move to open the court’s August 5,
2014 judgment at that time.
  The first motion for contempt was mailed to the
defendant on January 15, 2015, and the defendant and
his new attorney, Grabowski, were present in court
during the hearing on the motion. The defendant had
been served personally with notice to attend the hear-
ing. Again, the defendant could have, but did not, move
to open the court’s August 5, 2014 judgment.
   Damages for violating the terms of the injunction
were awarded at the hearing, and a judgment lien was
served on the defendant. He appealed to this court
from the judgment awarding damages, but the appeal
ultimately was dismissed because of his failure to file
a brief. A second hearing seeking supplemental dam-
ages for violation of the injunction was held on May
12, 2016; the defendant was present and filed an appear-
ance. Once again, the defendant did not seek to open
the August 5, 2014 judgment. The court rendered a
second supplemental judgment on the day of the hear-
ing and notice was sent to appearing parties, including
the defendant, on May 20, 2016.
   The town of Newtown served the defendant with a
second judgment lien on May 31, 2016, and commenced
a foreclosure action on October 26, 2016. See Newtown
v. Ostrosky, Superior Court, judicial district of Fairfield,
Docket No. CV-XX-XXXXXXX-S.
   Only then, on December 12, 2016, did the defendant
move to open the judgments of August 5, 2014, in both
actions, partly on the ground that he had not received
notice of the hearing on the towns’ complaints for
injunctive relief heard on July 23, 2014. The court, as
noted previously, denied the motion to open because
the defendant undoubtedly had knowledge of the
injunction for more than two years prior to moving to
open that judgment. The defendant claims that his right
to due process was violated.
  Because we assume for the purpose of this decision
that the defendant did not have prior notice of the July
23, 2014 hearing or the opportunity to participate in
that hearing, we, therefore, also assume that the court’s
power to entertain a motion to open on that basis was
not limited by the four month rule established by § 52-
212a and repeated in Practice Book § 17-4. The court
has inherent authority to open judgments rendered in
the absence of notice. See General Motors Acceptance
Corp. v. Pumphrey, 13 Conn. App. 223, 228–29, 535 A.2d
396 (1988).
  Although the court had the power to open the judg-
ment,18 it was not required to do so. Our case law recog-
nizes an interest in finality even where the initial judg-
ment sought to be opened was rendered in the absence
of jurisdiction, especially where the movant has had
a prior opportunity to contest the judgment. Urban
Redevelopment Commission v. Katsetos, 86 Conn. App.
236, 240–44, 860 A.2d 1233 (2004) (opening judgment
almost three years after it was rendered was not war-
ranted despite lack of subject matter jurisdiction
because lack of jurisdiction was not obvious and could
have been raised on direct appeal), cert. denied, 272
Conn. 919, 866 A.2d 1289 (2005); see also CUDA &
Associates, LLC v. Smith, supra, 144 Conn. App. 764,
766–67 (affirming denial of second motion to open
where defendant failed to appeal from denial of first
motion to open, claiming that default judgment was
rendered without notice); see, e.g., Investment Associ-
ates v. Summit Associates, Inc., 309 Conn. 840, 855, 74
A.3d 1192 (2013).
   As recited previously, the defendant was well aware
of the proceedings, which had occurred over a number
of years. Various cease and desist orders and copies of
court orders, subpoenas and notices had been served.
Perhaps most notably, the defendant was served with
a subpoena to appear at the February 25, 2015 con-
tempt hearing and was, in fact, present. The defendant
appealed from that judgment of contempt on March 16,
2015. He allowed that appeal to be dismissed by not
filing a brief. He was timely served with the August 5,
2014 judgment and he participated in two contempt
hearings, the predicates of which were the injunctive
orders now under collateral attack. Yet, he waited over
two years before moving to open the judgments. In
these circumstances, the court did not abuse its discre-
tion in denying the motion to open.
                           III
   The defendant finally asserts that, because a court
has continuing jurisdiction to enforce and to modify its
injunctive orders, the orders of August 5, 2014, could
validly be revisited at any time.19 He relies on cases
such as Hall v. Dichello Distributors, Inc., 14 Conn.
App. 184, 540 A.2d 704 (1988), for the proposition that
the four month rule does not apply to permanent
injunctions.
  The defendant correctly states that § 52-212a and
Practice Book § 17-4 expressly except from the four
month rule ‘‘cases in which the court has continuing
jurisdiction . . . .’’ Courts generally have the ongoing
power to enforce existing injunctions and to modify
permanent injunctions when circumstances so dictate.
See Adams v. Vaill, 158 Conn. 478, 482, 262 A.2d 169
(1969) (‘‘[i]t cannot be doubted that courts have inher-
ent power to change or modify their own injunctions
where circumstances or pertinent law have so changed
as to make it equitable to do so’’). If a party seeks
to open an injunction to enable a court to modify or,
hypothetically, to dissolve an injunction, the court has
the power to entertain the motion. See id.; see also
Rosado v. Bridgeport Roman Catholic Diocesan Corp.,
276 Conn. 168, 215–16, 884 A.2d 981 (2005); Hall v.
Dichello Distributors, Inc., supra, 14 Conn. App. 193.
   The rather unremarkable proposition that a court
has continuing jurisdiction to enforce or to modify its
injunctive orders in appropriate circumstances does not
compel the conclusion that a court must grant every
motion requesting such relief. The court in the present
case appears not to have held that it lacked the power
to open the judgment.20 Rather, the court exercised its
discretion to deny the motion, concluding that ‘‘there
must be an end to litigation at some point . . . .’’
   We also note that the defendant did not seek to mod-
ify the injunction in order to accommodate and to
respond to a change in circumstances, as in Adams v.
Vaill, supra, 158 Conn. 480–84, or to clarify the applica-
tion of the injunction, as in Hall v. Dichello Distribu-
tors, Inc., supra, 14 Conn. App. 190–91. Such actions
impliedly accept the validity of the underlying injunc-
tion but, for articulated reasons, suggest that the origi-
nal valid order should be amended. Rather, the defen-
dant in the present action sought to void the injunction
ab initio and also urged that the two judgments award-
ing monetary damages be vacated as well.21 For reasons
stated previously, it was not unreasonable for the court
to recognize the interest in finality and the defendant’s
opportunities to raise the issue in a more timely manner.
In these circumstances, the court did not abuse its dis-
cretion in denying the motion to open.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The term ‘‘the plaintiffs’’ in this appeal refers to the town of Newtown,
the Planning & Zoning Commission of the Town of Newtown, the Inland
Wetlands Commission of the Town of Newtown, and Steve Maguire, the
town of Newtown land use enforcement officer.
  2
    The town of Monroe is a plaintiff in a case that was consolidated with
this case in the trial court. The defendant’s appeal in the Monroe case was
argued the same day as this appeal, and we have issued decisions in the
two cases simultaneously. See Monroe v. Ostrosky, 191 Conn. App. 474,
A.3d      (2019).
   3
     Murtha resigned from the bar of the state of Connecticut, waived the
ability to reapply to the bar, and admitted that he had committed professional
misconduct. See Office of Chief Disciplinary Counsel v. Murtha, Superior
Court, judicial district of Fairfield, Docket No. CV-XX-XXXXXXX-S (September
8, 2016).
   4
     There is no indication in the record that the defendant actually had been
notified of the order granting Murtha’s motion to withdraw. On June 23,
2014 the court, Bellis, J., issued notices that the hearing on the merits of
the plaintiffs’ case was scheduled for July 23, 2014. The defendant alleges
that he never received notice of the new hearing. There is no indication in
the record that the defendant was notified about the hearing.
   5
     The plaintiffs also introduced into evidence several exhibits, including
photographs documenting several claimed violations of Newtown zoning
regulations.
   6
     The defendant filed a timely motion to open the August 5, 2014 judgment
in Monroe v. Ostrosky, supra, Superior Court, Docket No. CV-XX-XXXXXXX-
S. The defendant noted in his brief that, ‘‘[o]n September 15, 2014, Attorney
Michael Nahoum, acting at the request and direction of Attorney Murtha,
filed an appearance on behalf of the defendant in the Monroe case, but not
the Newtown case, and filed a bare-bones motion to open the injunction
. . . (without the required memorandum of law) and a motion for stay.
. . . The defendant was not aware that Attorney Nahoum had appeared in
the Monroe case and had filed papers on his behalf. . . . The defendant
never spoke with Attorney Nahoum or retained him. . . . For reasons
unknown to the defendant, Attorney Nahoum abandoned the motion to
open and the motion for stay, and those motions were never decided or
acted upon by the court.’’ (Citations omitted.)
   7
     Grabowski did not file an appearance prior to the start of the contempt
hearing. Nevertheless, the court allowed Grabowski to proceed based on
his representation that he would file an appearance by the end of that day.
The record indicates that Grabowski did not file an appearance until March
4, 2015.
   8
     Attorney Fleischer filed an appearance and a similar motion to open on
behalf of the defendant in the companion case of Monroe v. Ostrosky, supra,
Superior Court, Docket No. CV-XX-XXXXXXX-S, on February 6, 2017.
   9
     General Statutes § 52-212a provides in relevant part: ‘‘Unless otherwise
provided by law and except in such cases in which the court has continuing
jurisdiction, a civil judgment or decree rendered in the Superior Court may
not be opened or set aside unless a motion to open or set aside is filed within
four months following the date on which it was rendered or passed. . . .’’
   10
      Practice Book § 17-4 (a) provides: ‘‘Unless otherwise provided by law
and except in such cases in which the court has continuing jurisdiction,
any civil judgment or decree rendered in the Superior Court may not be
opened or set aside unless a motion to open or set aside is filed within four
months succeeding the date on which notice was sent. The parties may waive
the provisions of this subsection or otherwise submit to the jurisdiction of
the court.’’
   11
      The grounds of the motion to dismiss, to be discussed in the summary
of relevant facts and procedural history, did not apply to the companion
action brought by the town of Monroe.
   12
      The defendant focuses primarily on the judgment of August 5, 2014,
ordering injunctive relief. In his view, the supplemental judgments of Febru-
ary 25, 2015, and May 12, 2016, necessarily should be vacated if the initial
injunctive orders on which the supplemental judgments are premised are
vacated.
   13
      The defendant claims that the towns never followed the procedure
mandated by § 7-113 to mark the boundary with appropriate monuments.
There is no statutory or other authority for the proposition that a boundary
does not exist until it is properly monumented. Towns may have the duty
to set out proper monuments, but we need not decide the issue in the
circumstances of this case.
   14
      The location of the boundary mattered in this case because the defendant
posits that the land on which alleged zoning and wetlands violations existed
was within the town of Monroe, and, therefore, Newtown had no authority
over these conditions.
   15
      The defendant filed motions to open the judgments in the cases brought
by both towns.
   16
      The plaintiffs in their brief mention the court’s finding that ‘‘the defen-
dant had notice,’’ but they do not argue that the court’s general and passing
reference was a specific finding that the defendant had prior notice of the
July 23, 2014 hearing, and the plaintiffs do not argue that any notice referred
to by the court is an independent basis for affirming the judgment.
   17
      See Practice Book § 3-10.
    18
       The plaintiffs argue in their brief that the negligence of counsel in not
following proper procedures in the course of withdrawing his appearance
does not prevent the application of the four month rule regarding a motion
to open. See Wren v. MacPherson Interiors, Inc., 69 Conn. App. 349, 363–64,
794 A.2d 1043 (2002). In light of our disposition of the appeal, we need not
decide whether the withdrawal of counsel, combined with lack of notice
to the client, nonetheless requires enforcement of the four month rule.
    19
       The defendant has also suggested in passing that the injunctive orders
were impermissibly vague and, thus, violative of the right to due process.
We find nothing in the record to indicate that this claim was raised in the
trial court and, therefore, do not address this unpreserved claim on appeal.
Burns v. Adler, 325 Conn. 14, 20, 155 A.3d 1223 (2017) (concluding that
certified question was not raised in trial court and, therefore, was not
reviewable).
    20
       To the extent that the court’s oral ruling in the transcript was ambiguous,
we do not resolve the ambiguity by assuming an incorrect application of
the law. See Johnson v. de Toledo, 61 Conn. App. 156, 162, 763 A.2d 28 (2000)
(‘‘It is important to recognize that a claim of error cannot be predicated on
an assumption that the trial court acted incorrectly. . . . Rather, we are
entitled to assume, unless it appears to the contrary, that the trial court
. . . acted properly, including considering the applicable legal principles.’’
[Internal quotation marks omitted.]), appeal dismissed, 258 Conn. 732, 785
A.2d 192 (2001).
    21
       The defendant presented no authority for the proposition that the court
had continuing jurisdiction over the two judgments for monetary damages.